Case 2:17-cv-00124-PLM-MV ECF No. 83 filed 02/24/20 PageID.1064 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

WILLIAM JOHNSON, JILL JOHNSON, and
SECOND AMENDMENT FOUNDATION,
INC.,
                                                No. 17-CV-00124-PLM-MV
      Plaintiffs,
                                                HON. PAUL L. MALONEY
v.
                                                MAG. MAARTEN VERMAAT
NICK LYON, in his official capacity as
Director of the Michigan Department of Health
and Human Services,                              STIPULATION AND ORDER
                                                  TO EXTEND TIME FOR
      Defendant.                                 DEFENDANT’S RESPONSE
                                                 TO PLAINTIFFS’ 01/27/2020
                                                  AMENDED COMPLAINT



David G. Sigale
Attorney for Plaintiffs
Law Firm of David G. Sigale, P.C.
430 West Roosevelt Road, Suite 207
Wheaton, IL 60187
 (630) 452-4547
dsigale@sigalelaw.com


Cassandra A. Drysdale-Crown (P64108)
Jennifer L. A. Walker (P73048)
Assistant Attorneys General
Attorneys for Defendant
Michigan Department of Attorney General
Health, Education & Family Services Division
P.O. Box 30758
Lansing, MI 48909
(517) 335-7603
drysdalecrownc@michigan.gov
walkerj32@michigan.gov
                                           /
    Case 2:17-cv-00124-PLM-MV ECF No. 83 filed 02/24/20 PageID.1065 Page 2 of 3



      STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT’S
       RESPONSE TO PLAINTIFFS’ 01/27/2020 AMENDED COMPLAINT


         By agreement of the parties, due to the legal complexity of the instant matter

and the schedule of the attorneys, the time for Defendant Robert Gordon1 to file a

responsive pleading shall be extended 14 days to March 9, 2020.


Stipulated to by:


Date: February 24, 2020                  /s/ Jennifer L.A. Walker
                                         Jennifer L.A. Walker (P73048)
                                         Assistant Attorney General
                                         Attorney for Defendant
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         Walkerj32@michigan.gov




Date: February 24, 2020                  /s/ David G. Sigale
                                         David G. Sigale
                                         Attorney for Plaintiffs
                                         Law Firm of David G. Sigale, P.C.
                                         430 West Roosevelt Road, Suite 207
                                         Wheaton, IL 60187
                                         (630) 452-4547
                                         dsigale@sigalelaw.com




1
 This action was filed while Nick Lyon was the Director of the Michigan Health and
Human Services. The current Director, Robert Gordon, is substituted here,
pursuant to MCR 2.202(C)(5).

                                            2
Case 2:17-cv-00124-PLM-MV ECF No. 83 filed 02/24/20 PageID.1066 Page 3 of 3



                           ORDER TO EXTEND TIME

      IT IS ORDERED that, pursuant to the stipulation between the parties, the

time for Defendant Robert Gordon to file a responsive pleading to Plaintiffs’

Amended Complaint shall be extended 14 days to March 9, 2020.


      IT IS SO ORDERED.



Date: _______________                         ____________________________________
                                              HON. PAUL L. MALONEY
                                              United States District Court Judge




                                          3
